FILED
                             UNITED STATES DISTRICT COURT                                    10/13/2020
                                                                                   Clerk, U.S. District & Bankruptcy
                             FOR THE DISTRICT OF COLUMBIA                          Court for the District of Columbia

SCOTT A. SEARS,                                )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )      Civil Action No. 1:20-cv-02901 (UNA)
                                               )
DR. WARREN,                                    )
                                               )
                Defendant.                     )

                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis (“IFP”). The Court will grant the IFP

application and dismiss the case for lack of subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       Plaintiff brings undefined causes of action against “Dr. Warren,” the head psychologist at

Lompoc Residential Drug Abuse Camp. See generally Compl., Dkt. 1. Plaintiff does not provide

an address or any other identifying information for defendant or the Camp. See id. Plaintiff is

apparently dissatisfied with his treatment by Dr. Warren, whom he broadly alleges engaged in

“wrongdoing,” and argues that Dr. Warren engaged in favoritism and nepotism while treating

patients at the Camp. See id.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. A party seeking relief in the district court must at least plead facts

that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such

facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).
       Plaintiff does not raise any federal question, and has not alleged sufficient facts to satisfy

his burden to establish diversity jurisdiction. Accordingly, this case will be dismissed. A separate

order accompanies this memorandum opinion.



Date: October 13, 2020




                                              DABNEY L. FRIEDRICH
                                              United States District Judge